Citation Nr: 1626864	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-48 761	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lower gastrointestinal disability, to include irritable bowel syndrome, to include being due to undiagnosed illness, excluding service-connected hiatal hernia and proctalgia fugax.  

2.  Entitlement to an initial evaluation for patellofemoral syndrome of the right knee in excess of 10 percent, prior to July 30, 2103, and in excess of 30 percent from that date.  

3.  Entitlement to an initial evaluation for patellofemoral syndrome of the left knee in excess of 10 percent, prior to July 30, 2103, and in excess of 30 percent from that date.

4.  Entitlement to an initial evaluation for status post fusion, C3-C4, spondylotic changes, in excess of 20 percent, prior to July 30, 2013, and in excess of 30 percent from that date.  

5.  Entitlement to a compensable evaluation for an external scar of the scalp.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION
 
The Veteran served on active duty from August 1986 to September 2006.  He served in the Southwest Asia theater of war during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The rating decision granted service connection for status post fusion, C3-C4, spondylotic changes, evaluated as 2-percent disabling, effective November 28, 2008.  The rating decision granted service connection for patellofemoral syndrome of the right knee and patellofemoral syndrome of the left knee, each evaluated as 10 percent disabling, effective November 28, 2008.  The rating decision denied service connection for irritable bowel syndrome.  

In December 2012, the Veteran had a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is before the Board.  

In a July 2013 decision/remand, the Board noted that the service connection issues currently on appeal were before the Board on their merits.  The Board remanded each of the issues for additional development.  

An August 2013 rating decision granted service connection for proctalgia fugax (claimed as pain following bowel movements).  It assigned a noncompensable evaluation from November 28, 2008, and a 10 percent evaluation from July 30, 2013.  

The August 2013 rating decision also granted service connection for right knee instability and left knee instability.  Each separate knee disability was evaluated as 10 percent disabling, from July 30, 2013.  The Veteran did not submit a notice of disagreement with this decision, and these disabilities will not be addressed in this decision.  

The August 2013 rating decision assigned a 30 percent initial evaluation for status post fusion, C3-C4, spondylotic changes, effective July 30, 2013.  The rating decision also assigned 30 percent initial evaluations for patellofemoral syndrome of the right knee and patellofemoral syndrome of the left knee, effective July 30, 2103.  

This matter is also before the Board on appeal from a July 2013 rating decision that denied a compensable evaluation for an external scar of the scalp.  


FINDINGS OF FACT

1.  The Veteran's gastrointestinal symptoms are contemplated by a 10 percent evaluation for hiatal hernia, under Diagnostic Code 7346, and a 10 percent evaluation under Diagnostic Code 7999-7319 for proctalgia fugax.

2.  The competent medical, and competent and credible lay, evidence of record does not show that, prior to July 30, 2013, the Veteran's right knee patellofemoral syndrome resulted in limitation of extension to 15 degrees, or limitation of flexion to 30 degrees.  

3.  The competent medical, and competent and credible lay, evidence of record does not show that, from July 30, 2013, the Veteran's right knee patellofemoral syndrome has resulted in limitation of extension to 30 degrees.  

4.  The competent medical, and competent and credible lay, evidence of record does not show that, prior to July 30, 2013, the Veteran's left knee patellofemoral syndrome resulted in limitation of extension to 15 degrees, or limitation of flexion to 30 degrees.  

5.  The competent medical, and competent and credible lay, evidence of record does not show that, from July 30, 2013, the Veteran's left knee patellofemoral syndrome has resulted in limitation of extension to 30 degrees.  

6.  The competent medical, and competent and credible lay, evidence of record does not show that, prior to July 30, 2013, the Veteran's status post fusion, C3-C4, spondylotic changes, resulted in forward flexion of the cervical spine 15 degrees or less or favorable ankylosis.

7.  The competent medical, and competent and credible lay, evidence of record does not show that, since July 30, 2013, the Veteran's status post fusion, C3-C4, spondylotic changes, has resulted in unfavorable ankylosis.  

8.  The competent medical, and competent and credible lay, evidence of record does not show that the Veteran's external scar of the scalp is disfiguring.  


CONCLUSIONS OF LAW

1.  Service connection for a lower gastrointestinal disability, to include irritable bowel syndrome, to include being due to undiagnosed illness, excluding service-connected hiatal hernia and proctalgia fugax, is denied.  38 U.S.C.A. §§ 1110,117, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.17, 4.14 (2015). 

2.  The criteria for an initial evaluation for patellofemoral syndrome of the right knee in excess of 10 percent, prior to July 30, 2103, and in excess of 30 percent from that date, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2015).

3.  The criteria for an initial evaluation for patellofemoral syndrome of the left knee in excess of 10 percent, prior to July 30, 2103, and in excess of 30 percent from that date, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2015).

4.  The criteria for an initial evaluation for status post fusion, C3-C4, spondylotic changes, in excess of 20 percent, prior to July 30, 2013, and in excess of 30 percent from that date, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

5.  The criteria for a compensable evaluation for an external scar of the scalp have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7800 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions in letters dated in December 2008 and January 2013.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

A.  Service Connection

The Veteran contends that he now has a lower gastrointestinal disability, to include irritable bowel syndrome, to include as being due to undiagnosed illness.  He asserts that this disability is in addition to his service-connected hiatal hernia and proctalgia fugax.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317 ; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez  v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81834 -81836 (Dec. 29, 2011).

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i)(B).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The records reflects that the Veteran is currently service-connected for hiatal hernia, evaluated as 10 percent disabling under Diagnostic Code 7346, and proctalgia fugax, evaluated as 10 percent disabling under Diagnostic Code 7999-7319.  

VA and private medical records reflect treatment for various gastrointestinal symptoms and diagnoses.  The Board's July 2013 remand requested in pertinent part that the Veteran be provided a VA examination to determine whether his complaints of bowel and stomach problems and pain after bowel movements were due to known clinical diagnoses.  If so, the examiner was requested to identify the diagnoses.  

The report of the corresponding July 2013 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant medical history.  The report reflects that the Veteran's pain after bowel movement was due to proctalgia fugax, which was aggravated by his active duty.  The Board notes that as a result of his opinion, the August 2013 rating decision assigned service connection for this disability.  

The report also reflects that the Veteran's "stomach" problems were his hiatal hernia and gastroesophageal symptoms of heartburn, pyrosis and regurgitation, which at least as likely as not had their onset during active duty.  The Board notes that the Veteran's symptoms of substernal pain [heartburn], pyrosis and regurgitation are evaluated under Diagnostic Code 7346 as part of his service-connected hiatal hernia.  The report did not identify any other gastrointestinal symptoms, whether or not due to known clinical diagnoses.  

Significantly, the record contains no medical evidence that the Veteran has any gastrointestinal symptoms other than those already contemplated by the 10 percent evaluation under Diagnostic Code 7346 for hiatal hernia, and the 10 percent evaluation under Diagnostic Code 7999-7319 for proctalgia fugax.  Moreover, the Veteran has not asserted that any such medical evidence exists. 

The Board notes that VA regulations prohibit the evaluation of the same "disability" or the same "manifestations" under various diagnoses.  See 38 C.F.R. § 4.14.  Since the Veteran is currently in receipt of disability compensation for all of his gastrointestinal symptoms, to separately award service connection for irritable bowel syndrome would be pyramiding, which is prohibited under 38 C.F.R. § 4.14.  Accordingly, the claim for service connection is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  Increased Evaluations

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). 

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of a service-connected disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

I.  Patellofemoral Syndrome of the Right and Left Knees

The Veteran's patellofemoral syndromes are evaluated as limitation of motion of the knees.  Under Diagnostic Code 5260, limitation of flexion of a knee to 45 degrees warrants a 10 percent evaluation, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation.  A higher schedular evaluation is not warranted.  Under Diagnostic Code 5261, limitation of extension of a knee to 10 degrees warrants a 10 percent evaluation, and limitation to 15 degrees warrants a 20 percent evaluation.  Diagnostic Code 5261. 

The Veteran generally contends that he is entitled to higher initial evaluations for his patellofemoral syndrome of the right knee and patellofemoral syndrome of the left knee.  

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an initial evaluation for patellofemoral syndrome of the right knee or left knee in excess of 10 percent, prior to July 30, 2103, and in excess of 30 percent from that date.  

VA and private outpatient treatment reports do not reflect right or left limitation of extension to 15 degrees, limitation of flexion to 30 degrees before July 30, 2013, or right of left limitation of extension to 30 degrees from that date.  See Diagnostic Codes 5260 and 5261.  Thus, these records do not support an increased initial evaluation at any time during the appeal period, under Diagnostic Codes 5260 or 5261.  

The report of a January 2009 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant medical history.  The Veteran complained of bilateral knee pain, for which he used Motrin as necessary.  On physical examination, the Veteran's bilateral knee range of motion was from zero degrees extension to 140 degrees flexion.  There was no objective evidence of pain with active motion, or pain following repetitive motion.  These findings simply do not support an initial evaluation for patellofemoral syndrome of either knee in excess of 10 percent, prior to July 30, 2103, under Diagnostic Codes 5260 or 5261.  

The report of a July 2013 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant medical history.  The Veteran complained of bilateral knee pain, ranging from 3/10 to 8/10.  The pain included aching, throbbing, burning, dullness, grinding, sharpness and soreness.  The Veteran reported daily flare-ups secondary to activities of daily living.  They lasted from 1 hour to 2 days, and were relieved by ceasing activity, ice, self-imposed rest or use of a recliner with the knee elevated, NSAIDs and analgesic non-narcotic medication.  Specifically, flare-ups were caused by after walking more than 50 feet, standing more than 1-2 minutes, lifting more than 5-10 pounds and driving more than 20 minutes.  The Veteran indicted that during flare-ups he lost normal function by 50 percent.  

On physical examination, the Veteran's right knee had extension to 20 degrees, where pain began, and flexion to 85 degrees, where pain began.  The Veteran's left knee had extension to 20 degrees, where pain began, and flexion to 75 degrees, where pain began.  The Veteran did not have additional limitation of motion of the knees and lower legs following repetitive-use testing.  The Veteran did have less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, disturbance of locomotion and interference with sitting, standing and weight-bearing.  These findings simply do not support an initial evaluation for patellofemoral syndrome of either knee in excess of 30 percent from July 30, 2013, under Diagnostic Codes 5260 or 5261.

[As noted above, the Veteran is separately service connected for right and left knee instability.  Each knee disability was separately evaluated as 10 percent disabling, from July 30, 2013.]

The Board is aware of the Veteran's credible complaints of bilateral patellofemoral syndrome pain, made during the VA examinations.  In this regard, competent evidence concerning the nature and extent of the Veteran's service-connected patellofemoral syndrome disabilities has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which patellofemoral syndrome is evaluated. 

The pain and observable symptoms that the Veteran describes simply do not satisfy the criteria for increased initial evaluations at any time during the appeal period.  The VA examinations found that the Veteran had no additional limitation in range of motion following repetitive-use testing.  See Mitchell, supra.  Thus, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected disabilities are contemplated by the 10 percent evaluations, prior to July 30, 2013, and the 30 percent evaluations, from July 30, 2013, that are now assigned.  The foregoing evidence simply does not show that pain, due to service-connected patellofemoral syndromes, has caused functional loss warranting increased initial evaluations at any time during the appeal period under Diagnostic Codes 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra; Mitchell, supra.

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's disabilities.  The discussion above reflects that the symptoms of the Veteran's patellofemoral syndromes are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's patellofemoral syndromes result in pain and limitation of motion.  Diagnostic Codes 5260 and 5261 provide ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Veteran's disability pictures are contemplated by the rating schedule, the assigned evaluations are adequate, and no referral for extraschedular considerations are required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an initial evaluation for patellofemoral syndrome of the right knee or left knee in excess of 10 percent, prior to July 30, 2103, and in excess of 30 percent from that date.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

II.  Status Post Fusion, C3-C4, Spondylotic Changes

The Veteran's disability is evaluated as cervical strain under Diagnostic Code 5237.  The Rating Schedule provides for the evaluation of all spine disabilities (Diagnostic Codes 5235 to 5243) under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated as intervertebral disc syndrome (Diagnostic Code 5243) under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula).

Under the General Rating Formula, the identified ratings are to be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.  Unfavorable ankylosis of the entire cervical spine warrants a 40 percent evaluation.  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Note (5) to the General Rating Formula provides in pertinent part that unfavorable ankylosis is a condition where the entire cervical spine is held in flexion or extension and the condition results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate diagnostic code. 

The Veteran contends that he is entitled to higher initial evaluations for his cervical spine disability.  He asserts that during his daily job activities in an office and in the field, holding his head at a certain angle results in pain.  

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an initial evaluation for status post fusion, C3-C4, spondylotic changes, in excess of 20 percent prior to July 30, 2013, and in excess of 30 percent from that date.

VA and private outpatient treatment reports do not reflect forward flexion of the cervical spine 15 degrees or less, or ankylosis of the entire cervical spine prior to July 30, 2013.  Since July 30, 2013, the preponderance of the evidence is against a finding of unfavorable ankylosis.  See General Rating Formula.  Thus, these records do not support an increased initial evaluation at any time during the appeal period.  

The report of the January 2009 VA examination provides that the Veteran used Motrin for neck pain.  The pain was aching, moderate and constant, without radiation or flare-ups.  He had active forward flexion from zero to 30 degrees.  There was no objective evidence of pain on active range of motion or pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  These findings simply do not support an initial evaluation in excess of 20 percent, prior to July 30, 2013, under the General Rating Formula.  

The report of the July 2013 DBQ provides that the Veteran reported daily flare-ups that impacted the function of his cervical spine, as a consequence of activities of daily living such as repetitive bending of the cervical spine, lifting, sitting, driving reaching, working overhead, pushing pulling and using ladders.  The Veteran stated that during a flare-up he lost 40 percent of his "normal function."  The pain was relieved with ceasing the aggravating activity, heat, self-imposed rest, NSAIDs and analgesic medications.  The Veteran had forward flexion to 25 degrees, with evidence of painful motion at 25 degrees.  The Veteran also had extension, bilateral lateral flexion and bilateral lateral rotation.  The Veteran did have functional loss and/or functional impairment after repetitive use, but no additional limitation of range of motion following repetitive-use testing.  Because the Veteran was able to move his cervical spine, it was not, by definition, ankylosed.  These findings simply do not support an initial evaluation in excess of 30 percent, on or after July 30, 2013, under the General Rating Formula.

The Board is aware of the Veteran's credible complaints of cervical spine pain, made during the VA examinations and during the hearing.  In this regard, competent evidence concerning the nature and extent of the Veteran's service-connected cervical spine disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which cervical spine disabilities are evaluated. 

The pain and observable symptoms that the Veteran describes simply do not satisfy the criteria for an increased initial evaluation at any time during the appeal period.  The VA examinations found that the Veteran had no additional limitation in range of motion following repetitive-use testing.  See Mitchell, supra.  Thus, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected disability are contemplated by the 20 percent evaluation, prior to July 30, 2013, and the 30 percent evaluation, from July 30, 2013, that are now assigned.  The foregoing evidence simply does not show that pain, due to the service-connected disability, has caused functional loss warranting an increased initial evaluation at any time during the appeal period under the General Rating Formula.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra; Mitchell, supra.

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's disability.  The discussion above reflects that the symptoms of the Veteran's cervical spine disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's lumbar spine disability results in pain and limitation of motion.  The General Rating Formula provides ratings based on limitation of motion with or without pain.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral for an extraschedular consideration is required.  See Thun, supra.

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an initial evaluation for status post fusion, C3-C4, spondylotic changes, in excess of 20 percent, prior to July 30, 2013, or in excess of 30 percent from that date.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

III.  External Scar of the Scalp

The Veteran's external scar of the scalp is evaluated as a scar of the head other than a burn scar, under Diagnostic Code 7800.  A 10 percent disability rating is assigned for one characteristic of disfigurement.  Note (1) provides that the 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: a scar that is 5 or more inches (13 or more cm.) in length; a scar that is at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin that is hypo- or hyper-pigmented in an area exceeding six square inches (36 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for the external scar of the scalp.  The evidence does not show that this scar has a characteristic of disfigurement.  

The contemporary 2001 treatment records in the Veteran's service treatment records show that he was hit as a pedestrian by a car.  These records reflect that the Veteran's scalp laceration was approximately 6x6 cm in diameter.

The Veteran submitted a photograph in August 2013 that he identified as having been taken shortly after the 2001 incident.  The Veteran also asserted that the February 2013 VA examination was inadequate.  

However, a review of the February 2013 VA examination report, which incidentally is the sole relevant medical evidence dated during the appeal period, reflects that all subjective and objective findings necessary for adjudication of the Veteran's claim were observed and recorded.  Thus the examination appears complete and adequate.  
The report identifies the impairment as a scar, not disfigurement, that was shaped like a "V" and measured 2x2.5x0.1 cm.  There was no elevation, depression, adherence to underlying tissue, missing soft tissue or abnormal pigmentation or texture.  A photograph taken at the time of the examination reflects a "V"-shaped scar that appears to be accurately measured by the examination report.  Moreover, the scar appears to be well-surrounded by the Veteran's hair.  These findings simply do not support a compensable evaluation for the Veteran's external scar of the scalp.  

The Board is aware of the Veteran's assertion that his scar is disfiguring, based on its length.  In this regard, competent evidence concerning the nature and extent of the Veteran's service-connected external scar of the scalp has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which head scar disabilities are evaluated. 

The Board is also aware that a 2009 VA examination, conducted prior to the current appeal period, found that the Veteran's scar measured 11 cm in length.  When compared to the more recent VA examination findings, this suggests that the Veteran's scar has improved since 2009.  However, even at 11 cm in length, the scar would not satisfy the criteria for disfigurement under Note (1) to Diagnostic Code 7800.

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's disability.  The discussion above reflects that the symptoms of the Veteran's external scar of the scalp are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's external scar of the scalp measures 2x2.5x0.1 cm.  Diagnostic Code 7800 provides ratings on the size of the scar.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral for an extraschedular consideration is required.  See Thun, supra.  

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to a compensable evaluation for an external scar of the scalp.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

IV.  TDIU

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the evidence does not show that the Veteran has been unable to obtain or maintain substantially gainful employment at any time during the appeal period due to his service-connected disabilities.  During the December 2012 hearing, the Veteran testified that he was employed.  He has not testified to the contrary since that time.  Hence, further consideration of TDIU is not warranted.

(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a lower gastrointestinal disability, to include irritable bowel syndrome, to include being due to undiagnosed illness, excluding service-connected hiatal hernia and proctalgia fugax, is denied.  

An initial evaluation for patellofemoral syndrome of the right knee in excess of 10 percent, prior to July 30, 2103, and in excess of 30 percent from that date, is denied.

An initial evaluation for patellofemoral syndrome of the left knee in excess of 10 percent, prior to July 30, 2103, and in excess of 30 percent from that date, is denied.

An initial evaluation for status post fusion, C3-C4, spondylotic changes, in excess of 20 percent, prior to July 30, 2013, and in excess of 30 percent from that date, is denied.  

A compensable evaluation for an external scar of the scalp is denied.  



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


